DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note: As a courtesy and for applicant’s convenience US PG Pub. “US 2011/0282507 A1” has been cited on the 892 attached to the current Office Action.

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on July 23, 2020.

Specification
The disclosure is objected to because of the following informalities: 
[0004] lines 10-11, “the protection device 33 of branch 30 should be tripped first”, should be change to - - the protection device 3a of branch 30 should be tripped first - -.
[0004] line 17, “protection device PD4 all flows”, should be change to - - protection device PD41 all flows - -.
[0005] lines 21-22, “each nano grid protection device PD4 should be tripped first”, should be change to - - each nano grid protection device PD41, PD42 should be tripped first - -.
[0037] line 1, “Figure 3 shows the distributed power supply”, should be change to - - Figure 2 shows the distributed power supply - -. 
Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as -- Prior Art -- because only that which is old is illustrated (see Applicant’s Specification paragraph [0010] “FIG. 1 shows an embodiment of a large power grid without distributed energy according to the prior art”).  See MPEP § 608.02(g).  Corrected drawings in 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: regarding to Figure 2, the Applicant’s Specification paragraph [0005] line 3, recites “circuit 3”; paragraph [0037] line 9 “bus 300”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a distributed power supply” recited in claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claim(s) 10 – 11 and 24 – 25 are objected to because of the following informalities: 
Claim 10, lines 2-7, “at least one nano grid with a distributed power supply, each of the at least one nano grids being connected to a bus through at least one nano grid protection device; a branch circuit, connected to the bus through at least one branch protection device; and a main grid, connected to the bus through a main grid protection device”, should be change to - - the at least one nano grid with the distributed power supply, each of the at least one nano grids being connected to the bus through at least one nano grid protection device; a branch circuit, connected to the bus through the at least one branch protection device; and the main grid, connected to the bus through the main grid protection device- -.
Claim 11, line 2, “the branch circuit is a nano grid with a distributed power supply”, should be change to - - the branch circuit is the nano grid with the distributed power supply - -.
Claim 24, lines 2-5, “at least one nano grid with a distributed power supply, each of the at least one nano grids being connected to a bus through at least one nano grid protection device; a branch circuit, connected to the bus through at least one branch protection device; and a main grid, connected to the bus through a main grid protection device”, should be change to - - the at least one nano grid with the distributed power supply, each of the at least one nano grids being connected to the bus through at least one nano grid protection device; the branch circuit, connected to the bus through the at least one branch protection device; and the main grid, connected to the bus through the main grid protection device- -.
the nano grid with the distributed power supply - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 – 5, 13 – 17, 20 – 22 and 26 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation “and upon the forward current being determined to be relatively greater than a forward current threshold”; claim 13 recites the limitation “wherein upon a current direction being a forward direction and upon the current being relatively greater than a forward current threshold”; claim 15 recites the limitation “upon the current direction being a reverse direction and upon the current being relatively greater than a reverse current threshold”; claim 20 recites the limitation “and upon the forward current being determined to be relatively greater than a forward current threshold”; claim 26 recites the limitation “upon the current direction being a reverse direction and upon the current being relatively greater than a reverse current threshold”; and claim 27 recites the limitation “upon the current direction being a reverse direction and upon the current being relatively greater than a reverse current threshold”. The term “relatively greater” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the 
For purposes of the examination, the limitation of claim 4 has been interpreted as “and upon the forward current being determined to be greater than a forward current threshold”; the limitation of claim 13 has been interpreted as “wherein upon a current direction being a forward direction and upon the current being greater than a forward current threshold”; the limitation of claim 15 has been interpreted as “upon the current direction being a reverse direction and upon the current being greater than a reverse current threshold”; the limitation of claim 20 has been interpreted as “and upon the forward current being determined to be greater than a forward current threshold”; the limitation of claim 26 has been interpreted as “upon the current direction being a reverse direction and upon the current being greater than a reverse current threshold”; and the limitation of claim 27 has been interpreted as “upon the current direction being a reverse direction and upon the current being greater than a reverse current threshold”.
Claim(s) 5 and 22 are indefinite by dependence on claim 4.
Claim(s) 14, 16 and 26-27 are indefinite by dependence on claim 13.
Claim(s) 17 is indefinite by dependence on claim 15.
Claim(s) 21 is indefinite by dependence on claim 20.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 10 – 12, 19 and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oudalov (US 2011/0282507 A1) in view of Jin (US 2019/0319481 A1).

With regard to claim 1, Oudalov teaches a nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig. 7) for a nano grid (nano grid – Fig. 7, see figure below. Fig. 7 shows a microgrid comprising six nano grids) including a distributed power supply (G – Fig. 7) ([0167] lines 5-7), the nano grid (nano grid – Fig. 7, see figure below) being connected with a bus (LV – Fig. 7) through the nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig. 7), and a main grid (MV – Fig. 7) being connected with the bus (LV – Fig. 7) through a main grid protection device (CB0, CB1 – Fig. 7), the nano grid protection device comprising an IED is a microprocessor based controller of power system equipment, e.g. for circuit breakers, relays, transformers and/or capacitor banks; the IED may receive data from at least one sensor and power equipment; the IED may issue commands, such as tripping circuit breakers if they sense voltage, current, or frequency anomalies, or raise or lower voltage levels in order to maintain the desired level ([0109] lines 1-13).
Oudalov does not expressly teach the nano grid protection device comprising: a signal unit, configured to detect and send current information passing through the nano grid protection device, the current information including a magnitude and direction of the current; a controller, configured to determine, based upon the current information received from the signal unit, whether to send a trip signal; and an execution mechanism, configured to execute a trip operation of the nano grid protection device upon receiving the trip signal from the controller.
Jin teaches a nano grid protection device (20, 30, 100, 200, 300 – Fig. 11) for a nano grid (NANO GRID - Fig. 11, see figure below) including a distributed power supply (40 – Fig. 11), the nano grid (NANO GRID - Fig. 11, see figure below) being connected with a bus (BUS – Fig. 11, see figure below) through the nano grid protection device (20, 30, 100, 200, 300 – Fig. 11), and a main grid (S/S – Fig. 11) being connected with the bus (BUS – Fig. 11, see figure below), the nano grid protection device comprising:

a controller (300 – Fig. 11), configured to determine, based upon the current information received from the signal unit (100 – Fig. 11), whether to send a trip signal ([0007], lines 1-6; [0008] lines 6-11); and
an execution mechanism (30 – Fig. 11), configured to execute a trip operation of the nano grid protection device (20, 30, 100, 200, 300 – Fig. 11) upon receiving the trip signal from the controller (300 – Fig. 11)  ([0007], lines 1-6; [0015] lines 1-11).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the nano grid protection device of Oudalov, to have a nano grid protection device comprising a signal unit, a controller, and an execution mechanism, as taught by Jin, since doing so is within the ordinary capability of those skilled in the art and in order to improve the operation of the microgrid in an uninterrupted manner to improve power source reliability (Jin - [0003] lines 1-3).
With regard to claim 2, Oudalov and Jin teach all the limitations of claim 1, and Jin further teaches the signal unit (100 – Fig. 11) is configured to detect voltage information, the voltage information including a magnitude of a voltage ([0005] lines 1-3, “The IED 100 for power distribution automation measures the voltage and current of the power distribution line”).
With regard to claim 3, Oudalov and Jin teach all the limitations of claim 1, and Jin further teaches upon a current flowing from the main grid (S/S – Fig. 1) to the nano grid (NANO GRID - Fig. 11, see figure below), the signal unit (100 – Fig. 11) is configured to determine the current as a forward current (S50 – Fig. 2) ([0082] lines 1-7); and
upon a current flowing from the nano grid (NANO GRID - Fig. 11, see figure below) to the main grid (S/S – Fig. 1), the signal unit (100 – Fig. 11) is configured to determine the current as a reverse current (S50 – Fig. 2) ([0082] lines 1-7).
With regard to claim 10, Oudalov and Jin teach all the limitations of claim 1, and Oudalov further teaches a large power grid (MV, CB0, CB1 – Fig. 7) ([0169]), comprising:
the at least one nano grid (nano grid – Fig. 7, see figure below) with the distributed power supply (G – Fig. 7), each of the at least one nano grids (nano grid – Fig. 7, see figure below) being connected to the bus (LV – Fig. 7) through at least one nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7);
a branch circuit (SWB1, SWB2, SB3, SWB4, SWB5, SB6 – Fig. 7), connected to the bus (LV – Fig. 7) through at least one branch protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4 and CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7); and
the main grid (MV – Fig. 7), connected to the bus (LV – Fig. 7) through the main grid protection device (CB0, CB1 – Fig. 7), wherein at least one of the at least one nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7) is the nano grid protection device of claim 1.
With regard to claim 11, Oudalov and Jin teach all the limitations of claim 10, and Oudalov further teaches the branch circuit (SWB1, SWB2, SB3; SWB4, SWB5, and SB6 – Fig. 7) is the nano grid with the distributed power supply (G – Fig. 7), and wherein the branch protection device is the at least one nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7).
With regard to claim 12, Oudalov teaches a method for controlling a nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig. 7) for a nano grid (nano grid – Fig. 7, see figure below. Fig. 7 shows a microgrid comprising six nano grids) including a distributed power supply (G – Fig. 7) ([0167] lines 5-7), the nano grid (nano grid – Fig. 7, see figure below) being connected with a bus (LV – Fig. 7) through the nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig. 7), a branch circuit (SWB1, SWB2, SB3, SWB4, SWB5, and SB6 – Fig. 7) and the nano grid (nano grid – Fig. 7, see figure below) being connected in parallel to the bus (LV – Fig. 7) through at least one branch protection device (CB1.1-CB1.4; 
Oudalov does not expressly teach the method comprising: receiving current information and voltage information passing through the nano grid protection device, the current information including a magnitude and a direction of the current, and the voltage information at least including a magnitude of a voltage; and determining, based upon the current information received or the current information and the voltage information received, whether to send a trip signal to an execution mechanism.
Jin teaches a method for controlling a nano grid protection device (20, 30, 100, 200, 300 – Fig. 11) for a nano grid (NANO GRID - Fig. 11, see figure below) including a distributed power supply (40 – Fig. 11), the nano grid (NANO GRID - Fig. 11, see figure below) being connected with a bus (BUS – Fig. 11, see figure below) through the nano grid protection device (20, 30, 100, 200, 300 – Fig. 11), and a main grid (S/S – Fig. 11) being connected with the bus (BUS – Fig. 11, see figure below), the method comprising:
receiving current information and voltage information passing through the nano grid protection device ([0005] lines 1-3; [0008] lines 1-3, “The IED 100 for power distribution automation measures the voltage and current of the power distribution line”), the current information including a magnitude and a direction of the current ([0006] lines 1-5), and the voltage information at least including a magnitude of a voltage ([0005] lines 1-3 “The IED 100 for power distribution automation measures the voltage and current of the power distribution line”); and
determining, based upon the current information received or the current information and the voltage information received, whether to send a trip signal ([0007], lines 1-6; [0008] lines 6-11) to an execution mechanism (30 – Fig. 11).

With regard to claim 19, Oudalov and Jin teach all the limitations of claim 2, and Jin further teaches upon a current flowing from the main grid (S/S – Fig. 1) to the nano grid (NANO GRID - Fig. 11, see figure below), the signal unit (100 – Fig. 11) is configured to determine the current as a forward current (S50 – Fig. 2) ([0082] lines 1-7); and
upon a current flowing from the nano grid (NANO GRID - Fig. 11, see figure below) to the main grid (S/S – Fig. 1), the signal unit (100 – Fig. 11) is configured to determine the current as a reverse current (S50 – Fig. 2) ([0082] lines 1-7).
With regard to claim 24, Oudalov and Jin teach all the limitations of claim 2, and Oudalov further teaches a large power grid (MV, CB0, CB1 – Fig. 7) ([0169]), comprising:
the at least one nano grid (nano grid – Fig. 7, see figure below) with the distributed power supply (G – Fig. 7), each of the at least one nano grids (nano grid – Fig. 7, see figure below) being connected to the bus (LV – Fig. 7) through at least one nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7);
a branch circuit (SWB1, SWB2, SB3, SWB4, SWB5, SB6 – Fig. 7), connected to the bus (LV – Fig. 7) through at least one branch protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4 and CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7); and

With regard to claim 25, Oudalov and Jin teach all the limitations of claim 24, and Oudalov further teaches the branch circuit (SWB1, SWB2, SB3; SWB4, SWB5, and SB6 – Fig. 7) is the nano grid with the distributed power supply (G – Fig. 7), and wherein the branch protection device is the at least one nano grid protection device (CB1.1-CB1.4; CB2.1-CB2.4; CB3.1-CB3.4, CB4.1-CB4.4, CB5.1-CB5.4; CB6.1-CB6.4 – Fig7).

    PNG
    media_image1.png
    594
    1038
    media_image1.png
    Greyscale

Oudalov (US 2011/0282507 A1) – Fig. 7


    PNG
    media_image2.png
    823
    817
    media_image2.png
    Greyscale

Jin (US 2019/0319481 A1) – Fig. 11

Allowable Subject Matter
Claim(s) 6 – 9, 18, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim(s) 4 – 5, 13 – 17, 20 – 23, and 26 – 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 4, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “upon the current being determined to be the forward current, and upon the forward current being determined to be greater than a forward current threshold, the controller is configured to send the trip signal.”
Claim(s) 5 and 22 would be allowed by dependence on claim 4.
With regard to claim 6, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “upon the current being determined to be the reverse current, and upon the reverse current being determined to be continuously greater than a reverse current threshold within a delayed time period, the controller is configured to send the trip signal.”
Claim(s) 7 – 8 would be allowed by dependence on claim 6.
With regard to claim 9, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “upon determining that the voltage is zero, the controller is configured to send the trip signal.”
With regard to claim 13, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “upon a current direction being a forward direction and upon the current being greater than a forward current threshold, the trip signal is sent, and wherein upon a current flowing from the main grid to the nano grid, the current is determined to be a forward current; and upon a current flowing from the nano grid to the main grid, the current is determined to be a reverse current.”
Claim(s) 14, 16 and 26-27 would be allowed by dependence on claim 13.
With regard to claim 15, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the determining includes, upon the current direction being a reverse direction and 
Claim(s) 17 would be allowed by dependence on claim 15.
With regard to claim 18, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the determining includes, upon determining that the voltage is zero, sending the trip signal.”
With regard to claim 20, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “upon the current being determined to be the forward current, and upon the forward current being determined to be greater than a forward current threshold, the controller is configured to send the trip signal.”
Claim(s) 21 would be allowed by dependence on claim 20.
With regard to claim 23, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “upon the current being determined to be the reverse current, and upon the reverse current being determined to be continuously greater than a reverse current threshold within a delayed time period, the controller is configured to send the trip signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Chen (CN 106959403 A) teaches a distributed power supply access distribution network earth fault detection method, comprising the following steps: the distributed power supply-containing distribution network each bus is installed protecting agent, centralized management and control local protection device; when the bus zero-sequence voltage limit, recording the local protection device the measured sampling data, calculating the relative distance between the sample data and the historical fault data, so as to determine the fault area, through the 
Inokuchi (JP 2017055515 A) teaches a malfunction prevention device for preventing a ground directional relay from erroneously operating a circuit breaker by a zero-phase current from a downstream side in the case of a ground-fault, comprising a first circuit breaker disposed in a first power transmission line; a second circuit breaker disposed in a second power transmission line that is provided in parallel with the first power transmission line; a first ground directional relay which opens the first circuit breaker when a ground-fault occurs at an upstream side of the first circuit breaker in the first power transmission line; and a second ground directional relay which opens the second circuit breaker when the ground-fault occurs at an upstream side of the second circuit breaker in the second power transmission line. The malfunction prevention device comprises a control device which performs control in such a manner that both the first and second circuit breakers are prevented from being opened by the first and second ground directional relays when zero-phase currents flow from downstream sides to the upstream sides of the first and second power transmission lines.
Kim (KR 101372823 B1) teaches an overcurrent relay (200 – Fig. 2) considering the superconducting fault current limiter according to an embodiment of the present invention includes a current measuring unit (210 – Fig. 2), a voltage measuring unit (220 – Fig. 2), and a setting unit (230 – Fig. 2).
Chu (KR 20120096774 A) teaches a power supply system and a power supply method using distributed power are provided to immediately deal with a power outage by connecting an intelligent electronic device to the distributed power and controlling a distribution system of the distributed power, comprising an IED (Intelligent Electronic Device) (100) for distribution automation generates fault information and calculates average consumed power. An IED (200) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836